            Case 3:18-cv-06097-EMC Document 101 Filed 07/17/19 Page 1 of 11




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   CHERYL ADAMS, State Bar #164194
     Chief Trial Deputy
 3   MARGARET W. BAUMGARTNER, State Bar #151762
     Deputy City Attorney
 4   RENÉE E. ROSENBLIT, State Bar #304983
     Fox Plaza
 5   1390 Market Street, 6th Floor
     San Francisco, California 94102-5408
 6   Telephone:    (415) 554-3859 [Baumgartner]
     Telephone:    (415) 554-3853 [Rosenblit]
 7   Facsimile:    (415) 554-3837
     E-Mail:       margaret.baumgartner@sfcityatty.org
 8   E-Mail:       renee.rosenblit@sfcityatty.org

 9
     Attorneys for Defendants,
10   CITY AND COUNTY OF SAN FRANCISCO, et al.

11
                                    UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
      TIFFANY CROSS et al.,                            Case No. 3:18-cv-06097 EMC
14
             Plaintiffs,                               DEFENDANTS’ REPLY MEMORANDUM OF
15                                                     POINTS AND AUTHORITIES IN SUPPORT
             vs.                                       OF DEFENDANT’S MOTION TO DISMISS
16                                                     SECOND AMENDED COMPLAINT
      CITY AND COUNTY OF SAN
17    FRANCISCO, et al.,                               Hearing Date:      August 8, 2019
                                                       Time:              1:30 p.m.
18           Defendants.                               Place:             Courtroom 5, 17th Floor
                                                                          450 Golden Gate Ave., SF
19
20                                                     Trial Date:        Not set.

21

22

23

24

25

26

27

28
      Defs’ Reply Memo on MTD 2nd Amended. Complaint                          n:\lit\li2019\170067\01376710.docx
      Case No. 3:18-cv-06097 EC
                Case 3:18-cv-06097-EMC Document 101 Filed 07/17/19 Page 2 of 11




 1                                                          TABLE OF CONTENTS

 2   TABLE OF AUTHORITIES ...........................................................................................................3
     INTRODUCTION AND STATEMENT OF FACTS .....................................................................4
 3
     ARGUMENT ...................................................................................................................................5
 4
               I.         Plaintiffs’ Allegations that San Francisco Police Officers’ Participation in Some
 5                        of the “Operation Safe Schools” Investigations Fails to Raise an Inference of
                          Purposeful Racial Discrimination Against Plaintiffs Here ......................................5
 6
                          A.         Plaintiffs’ Alleged Facts Do Not Raise a Probable Inference of Race
 7                                   Discrimination..............................................................................................5
                          B.         Plaintiffs Reliance on Group Statistics Does Not Support Individual
 8
                                     Liability ........................................................................................................8
 9             II.        Plaintiff’s Allegations that Officer Crosby Used Inappropriate Sexual Language
                          and that Officers Scafani and Goff “Mocked and Trivialized” the Black Lives
10
                          Matter Movement Does Not Raise an Inference that they Caused the Federal
11                        Government to Prosecute Plaintiffs Based on Their Race .....................................10
     CONCLUSION ..............................................................................................................................11
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
      Defs’ Reply Memo on MTD 2nd Amended. Complaint                              2                                        n:\lit\li2019\170067\01376710.docx
      Case No. 3:18-cv-06097 EC
                Case 3:18-cv-06097-EMC Document 101 Filed 07/17/19 Page 3 of 11




 1                                                       TABLE OF AUTHORITIES
     Federal Cases
 2   Ashcroft v. Iqbal
       556 U.S. 662, 682 (2009) .....................................................................................................6, 7, 8
 3

 4   Austin v. University of Oregon
       925 F.3d 1133 (9th Cir. 2019) ......................................................................................................6
 5
     Ayers v. Belmontes
 6     549 U.S. 7 (2006) .........................................................................................................................9

 7   Bell Atlantic Corp. v. Twombly
       550 U.S. 544, 570 (2007) .............................................................................................................5
 8
     Belmontes v. Brown
 9
       414 F.3d 1094 (9th Cir. 2005) .....................................................................................................9
10
     Federal Deposit Ins. Corp. v. Henderson
11     940 F.2d 465 (9th Cir. 1991) .......................................................................................................5

12   Giron v. City of Alexander
       2009 WL 2998946 (E.D. Ark. Sept. 11, 2009) ............................................................................9
13
     Lam v. University of Hawaii
14     40 F.3d 1551 (9th Cir. 1994) .....................................................................................................10
15
     Ramos v. Nielson
16     321 F.Supp.3d 1083 (N.D. Cal. 2018) .......................................................................................10

17   Regents of Univ. of Cal. v. U.S. Dep’t of Homeland Security
       298 F.Supp.3d 1304, 1314 (N.D. Cal. 2018) .............................................................................10
18
     United States v. Bass
19     536 U.S. 862 (2002) .....................................................................................................................9
20
     United States v. Mumphrey
21     193 F.Supp. 3d 1040 (N.D. Cal. 2016) ........................................................................................9

22

23

24

25

26

27

28
      Defs’ Reply Memo on MTD 2nd Amended. Complaint                             3                                      n:\lit\li2019\170067\01376710.docx
      Case No. 3:18-cv-06097 EC
             Case 3:18-cv-06097-EMC Document 101 Filed 07/17/19 Page 4 of 11




 1                            INTRODUCTION AND STATEMENT OF FACTS

 2          The San Francisco Police Department assigned various San Francisco Police Officers,

 3   including the 10 individual police officer defendants here, to assist the federal government in

 4   investigating certain categories of drug dealers in the Tenderloin. Because the assigned officers knew

 5   that the federal government would prosecute only a subset of drug dealers, during the hours they used

 6   federal resources, the officers focused their efforts on those that they believed the federal government

 7   would be willing to prosecute. (Second Amended Complaint (“SAC”) ¶¶ 3, 92, 104.) Plaintiffs are

 8   seven of the 23 suspects that the San Francisco Police Department investigated using federal resources

 9   in 2014. (SAC ¶ 106.) The 10 officer defendants had some involvement in either the investigation,

10   arrest, or both, of the seven plaintiffs. (SAC ¶ 48-73.) Five of the 10 officers also participated in

11   investigating 14 other drug dealers in 2013 for the federal government, all of whom pled guilty. (SAC

12   ¶¶ 4, 103.)

13          The 37 federal investigations formed only a small part of the officers’ drug arrests. During

14   their other work hours these same officers investigated and arrested hundreds of drug dealers of all

15   races. (SAC ¶ 87.)The only difference in the hundreds of non-federal investigations is that the officers

16   completed a San Francisco Police Incident Report and referred the case to the District Attorney,

17   whereas during the investigations using federal resources, the officers provided the evidence to the

18   federal government, who then decided who to prosecute.

19          Plaintiffs have sued the City, a number of supervising San Francisco Police Officers, and 10

20   individual officer defendants claiming race discrimination. Based on the fact that of the 37 drug

21   dealers prosecuted by the federal government were all Black, and that the 10 defendants participated in

22   multiple investigations, plaintiffs assert that racial animus motivated the officers.

23          Defendants moved to dismiss the First Amended Complaint on the grounds that plaintiffs plead

24   insufficient facts to support an inference of purposeful racial discrimination by each of the 10

25   individual officers. The court granted the motion with leave to amend. In their Second Amended

26   Complaint, plaintiffs added as facts for seven of the defendants only that they were “involved” in

27   between 13 and 25 of the investigations that led to the 37 federal prosecutions. Plaintiffs also added

28   that two of the officers “trivialized” the Black Lives Matter movement to an unknown group of
      Defs’ Reply Memo on MTD 2nd Amended. Complaint        4                          n:\lit\li2019\170067\01376710.docx
      Case No. 3:18-cv-06097 EC
             Case 3:18-cv-06097-EMC Document 101 Filed 07/17/19 Page 5 of 11




 1   teenagers, and that two of the officers in unknown circumstances at unknown times used sexually

 2   vulgar language.

 3          Because these additional facts still fail to raise an inference that defendants arrested plaintiffs

 4   because of their race, the 10 individual defendants moved to dismiss. Plaintiffs oppose the motion,

 5   relying in large part on the Court’s order regarding discovery in the underlying criminal case, and

 6   arguing that the statistical results created by the group of officers must mean that the officers acted

 7   with animus. They also argue that discrimination is discrimination, and that if an officer holds an

 8   animus towards one protected group, the officers must also have animus towards another.

 9          Plaintiffs’ arguments fail. Plaintiffs cannot use the acts of one officer to create constitutional

10   liability for other individual officers. Defendants have liability only for their own acts. Here,

11   Plaintiffs do not even allege what decisions or actions each individual took with regard to plaintiffs,

12   much less to the 37 other prosecutions on which plaintiffs rely to infer animus. And, no authority

13   supports the argument that two instances of sexually derogatory language raises a reasonable inference

14   of general racial animus. Plaintiffs must allege sufficient facts to make it probable, rather than

15   possible, that each officer individually acted out of racial animus. Because plaintiffs have not, and

16   cannot, allege facts raising an inference that the officers acted because of, rather than in spite of,

17   plaintiffs’ race, plaintiffs have not stated a claim against these officers, and the Court should dismiss

18   the Second Amended Complaint.

19                                              ARGUMENT
     I.     Plaintiffs’ Allegations that San Francisco Police Officers’ Participation in Some of the
20          “Operation Safe Schools” Investigations Fails to Raise an Inference of Purposeful Racial
            Discrimination Against Plaintiffs Here
21
            A.      Plaintiffs’ Alleged Facts Do Not Raise a Probable Inference of Race
22                  Discrimination

23          To state an equal protection claim, plaintiffs must allege facts showing that the officers acted in

24   a discriminatory manner and with a discriminatory purpose, which resulted in a discriminatory effect.

25   Federal Deposit Ins. Corp. v. Henderson, 940 F.2d 465, 471 (9th Cir. 1991); McCleskey v. Kemp, 481

26   U.S. 279 (1987). The facts must support an inference making such an allegation probable, not just

27   possible. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

28
      Defs’ Reply Memo on MTD 2nd Amended. Complaint        5                           n:\lit\li2019\170067\01376710.docx
      Case No. 3:18-cv-06097 EC
             Case 3:18-cv-06097-EMC Document 101 Filed 07/17/19 Page 6 of 11




 1           Here, plaintiffs allege that the 10 individual defendant officers participated in some, but not all,

 2   of the investigations that led to 37 federal prosecutions. An individual officer’s participation in some

 3   part of the numerous different operations, occurring across two years, cannot make each officer

 4   responsible for plaintiffs’ alleged harm. Each defendant is liable only for his or her own individual

 5   acts. See Ashcroft v. Iqbal, 556 U.S. 662, 682 (2009) (supervisors not responsible for racial

 6   discrimination of subordinates even when they are aware of the discrimination). Finding that vague

 7   “participation” in some, but not all, of these investigations or arrests results in individual liability

 8   based on all of them runs contrary to the fundamental requirement of individual responsibility.

 9           Each of the 37 investigations plaintiffs rely on to support their claim that the 10 defendant

10   officers intentionally arrested the seven plaintiffs here because of, rather than in spite of, their race,

11   required calculated decisions to find repeat drug offenders who were locatable, identifiable, and who

12   the ASAO would prosecute. Plaintiffs’ complaint concludes that other persons of other races were

13   “similarly situated.” Plaintiffs fail to allege facts showing that they were similarly situated in a way

14   that mattered: that those other drug dealers met federal prosecutorial criteria, and were present during

15   the periods of time that the officers investigated in conjunction with the federal government. It would

16   be irrational for these officers to spend the few hours during which they worked with the federal

17   agents to investigate persons who did not meet those criteria. In other words, no facts support the

18   conclusion that the officers made affirmative choices based on race. See Austin v. University of

19   Oregon, 925 F.3d 1133, 1138 (9th Cir. 2019) (affirming dismissal of equal protection claim based on

20   allegations that University disciplined only male athletes for sexual misconduct because of lack of

21   parallelism with comparative females athletes).

22           Plaintiffs argue as irrelevant the officers’ probable cause based on plaintiffs’ unlawful drug

23   sales. Defendants never asserted that probable cause alone prevents equal protection liability. But the

24   obvious explanation for the officers’ investigations of plaintiffs on the days in question is that

25   plaintiffs had criminal histories meeting the federal criteria, and on the days of the operation sold

26   drugs to undercover officers on street corners that could easily be videotaped. This obvious alternative

27   explanation undercuts an inference that the suspect’s race motivated these officers. As the Court

28
      Defs’ Reply Memo on MTD 2nd Amended. Complaint         6                           n:\lit\li2019\170067\01376710.docx
      Case No. 3:18-cv-06097 EC
              Case 3:18-cv-06097-EMC Document 101 Filed 07/17/19 Page 7 of 11




 1   found in affirming the dismissal of a selective enforcement claim in Ashcroft v. Iqbal, 556 U.S. 662,

 2   682 (2009), the lawfulness of an arrest can undermine an inference of discrimination:

 3                   It should come as no surprise that a legitimate policy directing law
                     enforcement to arrest and detain individuals because of their
 4
                     suspected link to the attacks would produce a disparate, incidental
 5                   impact on Arab Muslims, even though the purpose of the policy was
                     to target neither Arabs nor Muslims. On the facts respondent alleges
 6                   the arrests Mueller oversaw were likely lawful and justified by his
                     nondiscriminatory intent to detain aliens who were illegally present
 7                   in the United States and who had potential connections to those who
                     committed terrorist acts. As between that ‘obvious alternative
 8
                     explanation’ for the arrests and the purposeful, invidious
 9                   discrimination respondent asks us to infer, discrimination is not a
                     plausible conclusion.
10
                     (Emphasis added.)
11
             Plaintiffs also argue that their allegation that the defendant officers also investigated drug
12
     dealers of other races has no effect on the inference of race discrimination. But plaintiffs admit that
13
     the officers “targeted” and surveilled all races. In other words, to that respect, the officers did not
14
     discriminate. The only difference between those numerous daily enforcement actions, and the
15
     extremely small number of federal enforcement actions is the use of federal resources, and thus
16
     possible federal, rather than state, prosecution. This raises the question: what caused an officer to
17
     choose one of the 37 to investigate using federal resources, and thus potentially subject to more severe
18
     federal penalties, when the officers acted in a race-neutral manner for hundreds of similar arrests?
19
     Plaintiffs claim it must mean that the officers intended the race based result. But the officers’ similar
20
     race-neutral acts conduct, and the obvious other possible explanation – that these 37 met the federal
21
     criteria on the days in question –suggests a non-race based motivation, and plaintiffs’ inference of
22
     intent fails.
23
             Defendants agree that plaintiffs can, as plaintiffs argue, prove race discrimination for just one
24
     arrest even if the officer has arrested persons of other races. But that is not what plaintiffs allege here.
25
     They rely solely on the limited results of these 37 investigation rather than case-specific facts to imply
26
     racial animus, and thus cannot ignore other, related results. Plaintiffs cite no cases that suggest that
27
     the Court can or should ignore the contrary inference based on the facts alleged by plaintiffs.
28
      Defs’ Reply Memo on MTD 2nd Amended. Complaint        7                           n:\lit\li2019\170067\01376710.docx
      Case No. 3:18-cv-06097 EC
             Case 3:18-cv-06097-EMC Document 101 Filed 07/17/19 Page 8 of 11



             B.      Plaintiffs Reliance on Group Statistics Does Not Support Individual Liability
 1
             An officer may be held liable only for his or her own actions and decisions. Officers cannot be
 2
     held liable for decisions made by others, even if the officer knew of the discriminatory purpose of the
 3
     other officers. See Ashcroft, 556 U.S. at 683 (rejecting vicarious liability of supervisors even when
 4
     supervisors alleged knew of purposeful discrimination by subordinates). Even assuming that one or
 5
     more of the officers here acted with racial animus, plaintiffs must still prove personal racial animus by
 6
     each defendant, and prove that the officers’ actions caused plaintiffs’ alleged harm. In other words,
 7
     even if one or more individual officers made the decisions to investigate drug dealers based on race
 8
     while using federal resources, the Court cannot infer that all the other individual officer defendants
 9
     acted based on race. Yet, that is what plaintiffs argue the Court should do.
10
             Plaintiffs also conclude that the officers must have been aware of the “identities” of other drug
11
     dealers investigated using federal resources. But nothing in the complaint suggest that even if an
12
     officer knew the name of a drug dealer, that the officer would necessarily know the suspect’s race, or
13
     that the individual officers thus acted because of, rather than in spite of, plaintiffs’ race. Plaintiffs do
14
     not, and cannot, allege that “publicity” referred to by plaintiffs in their opposition included race
15
     information. It is simply too speculative to conclude that: (1) all 10 individual officer defendants
16
     knew the names of the first 14 federally-indicated suspects before they investigated plaintiffs; (2)
17
     knew the 14 well enough to know their race; and then (3) intentionally investigated plaintiffs while
18
     using federal resources because, as with the other suspects, they are Black. As the Supreme Court
19
     held in Ashcroft, a plaintiff does not state an equal protection claim based on an allegation that law
20
     enforcement knows in advance that an enforcement policy will impact one protected class more than
21
     another, yet choses to proceed. As most, that is all that plaintiffs assert here.
22
             For seven of the 10 individual defendants, plaintiffs make no other allegation regarding racial
23
     animus other than that the officers participated in multiple operations. But, the Supreme Court has
24
     rejected this type of vicarious liability. A court cannot infer purposeful discrimination by pooling 10
25
     officers’ actions together with the multiple, distinct operations, some of which occurred more than a
26
     year previously. Individual liability requires individual allegations. Plaintiffs must allege and prove
27
     that each individual purposefully discriminated. Attempting to transfer supposed racial bias between
28
      Defs’ Reply Memo on MTD 2nd Amended. Complaint         8                           n:\lit\li2019\170067\01376710.docx
      Case No. 3:18-cv-06097 EC
             Case 3:18-cv-06097-EMC Document 101 Filed 07/17/19 Page 9 of 11




 1   them is insufficient. Without more, plaintiffs simply have not stated an equal protection claim against

 2   each of the individual officers.

 3          Plaintiff wrongly credits the discovery decision in United States v. Mumphrey, 193 F.Supp. 3d

 4   1040 (N.D. Cal. 2016), the underlying criminal case, as proof that plaintiffs stated facts sufficient to

 5   state a claim of purposeful discrimination by each of the individual defendants. It does not.

 6   Mumphrey addressed a request for discovery. The burden to obtain discovery regarding race-based

 7   prosecution in a criminal case is different. Such a request can be justified by the result, but stating a

 8   case against individual officers cannot. And, neither the individual officers, nor the City, had a role in

 9   presenting the arguments on the discovery issue the Court decided in that opinion. Thus, plaintiffs

10   cannot use the Court’s Mumphrey decision as a basis for alleging facts to support their claims of

11   purposeful discrimination here.

12          Plaintiffs also argue that the statistics support a claim of purposeful discrimination.

13   Understandably, statistics arising out of the enforcement actions of one officer may create an inference

14   as to that officer. See, e.g., Giron v. City of Alexander, 2009 WL 2998946 (E.D. Ark. Sept. 11, 2009)

15   (direct evidence of discrimination, and officers own statistics showed racial discrimination);

16   Belmontes v. Brown, 414 F.3d 1094, 1127 (9th Cir. 2005), judgment reversed on other grounds Ayers

17   v. Belmontes, 549 U.S. 7 (2006) (finding that state wide statistics insufficient to prove discrimination

18   in prosecution, but county-wide statistics may be because reflect the acts of the actual decision maker);

19   United States v. Bass, 536 U.S. 862 (2002) (rejecting use of broad statistics to imply discriminatory

20   intent.) But plaintiffs here improperly rely on statistics arising from the acts of multiple other officers,

21   which do not reflect the decisions of the individual.

22          Here, the officers investigated plaintiffs because plaintiffs committed drug crimes within 1,000

23   feet of a school, in a place that the officers could videotape, on a day and at a time that the federal

24   government provided use of their resources. They did not do so because of plaintiffs’ race, and the

25   facts alleged in the complaint do not raise a reasonable inference as to the motivation of each officers.

26   Plaintiffs have therefore failed to state an equal protection claim against each of them. The Court

27   should dismiss them from the Second Amended Complaint.

28
      Defs’ Reply Memo on MTD 2nd Amended. Complaint         9                          n:\lit\li2019\170067\01376710.docx
      Case No. 3:18-cv-06097 EC
             Case 3:18-cv-06097-EMC Document 101 Filed 07/17/19 Page 10 of 11



     II.     Plaintiff’s Allegations that Officer Crosby Used Inappropriate Sexual Language and that
 1           Officers Scafani and Goff “Mocked and Trivialized” the Black Lives Matter Movement
             Does Not Raise an Inference that they Caused the Federal Government to Prosecute
 2           Plaintiffs Based on Their Race
 3           Defendants moved to dismiss the claims against Officer Ryan Crosby because plaintiffs’
 4   allegations that he used sexual derogatory language does not raise a reasonable inference of race
 5   discrimination. Plaintiffs argue that language suggesting hatred or disrespect toward one group raises
 6   an inference that the same person would discriminate against other groups. Plaintiffs provide no
 7   support for this broad view. Rather, the cases to which plaintiffs cite, Ramos v. Nielson, 321
 8   F.Supp.3d 1083 (N.D. Cal. 2018) and Regents of Univ. of Cal. v. U.S. Dep’t of Homeland Security,
 9   298 F.Supp.3d 1304, 1314 (N.D. Cal. 2018), both addressed whether or not President Trump had
10   animus towards various groups. It would be difficult to identify a government actor who has
11   expressed more hatred and racism towards a wider swath of the human race than President Trump.
12   The Courts cited to his many expressions of disdain towards women and towards any non-white
13   people, including non-white Americans. Understandably, President Trump’s despicable conduct
14   towards anyone other than white male citizens supports an inference that he acted with purposeful
15   discrimination in the immigration decisions at issue in those cases. But here, plaintiffs do not allege
16   that these officers made wide-spread derogatory comments about anyone who was neither male nor
17   white, as did the President. Plaintiffs cite to no cases that would suggest that a sexually derogatory
18   statement creates a reasonable inference that the speaker harbored animus toward people because of
19   their specific race.
20           Plaintiffs cite to Lam v. University of Hawaii, 40 F.3d 1551 (9th Cir. 1994) for the proposition
21   that the Court may reasonably infer race discrimination from an isolated sexually derogatory
22   comments. That is not what the case states. In Lam, the female Vietnamese plaintiff sued for both
23   race and gender discrimination. The Court in Lam stated that the employer’s treatment of Asian males
24   or white females would not necessarily be probative of whether the employer discriminated against a
25   Vietnamese female, because the combination of protected characteristics could not reasonably be
26   separated. That case did not address plaintiffs’ assertion that discrimination against one group can
27   create an inference of discrimination against a different group.
28
      Defs’ Reply Memo on MTD 2nd Amended. Complaint      10                          n:\lit\li2019\170067\01376710.docx
      Case No. 3:18-cv-06097 EC
            Case 3:18-cv-06097-EMC Document 101 Filed 07/17/19 Page 11 of 11




 1          Plaintiffs have also asserted that at some unknown time Officers Goff and Scafani “trivialized”

 2   the Black Lives movement. Without more, this vague allegation does not suggest that these officer

 3   harbored ill will towards the seven plaintiffs here. First, this allegation is so vague it cannot be

 4   reasonably linked to the officers actions here. Without more context, it is difficult to infer that

 5   whatever comments may have been made reflect any type of racial bias. Even if it did, surely this one

 6   incident fails to support a sufficiently broad inference that these officers investigated any of these

 7   seven plaintiffs based on racial animus.

 8          Plaintiffs’ attempts to state a claim upon such a thin connection fails.

 9
                                                  CONCLUSION
10
            For the foregoing reasons, the Court should dismiss Officers Ryan Crosby, John Cunnie,
11
     Murray Daggs, Britt Elmore, David Goff, Thomas Lee, Kenneth McDonald, Brent Reeder, Anthony
12
     Scafani and Daniel Solorzano as defendants in this matter.
13

14
     Dated: July 17, 2019
15                                                  DENNIS J. HERRERA
                                                    City Attorney
16                                                  CHERYL ADAMS
                                                    Chief Trial Deputy
17                                                  MARGARET W. BAUMGARTNER
                                                    RENEE E. ROSENBLIT
18
                                                    Deputy City Attorneys
19
20                                              By: /s/ Margaret W. Baumgartner
                                                   MARGARET W. BAUMGARTNER
21
                                                    Attorneys for Defendants
22                                                  CITY AND COUNTY OF SAN FRANCISCO, et al.
23

24

25

26

27

28
      Defs’ Reply Memo on MTD 2nd Amended. Complaint       11                           n:\lit\li2019\170067\01376710.docx
      Case No. 3:18-cv-06097 EC
